260 F.2d 356
EMBRY BROTHERS, INC., and James Drury, Appellants,v.Howard L. DAVIS, United States of America, and CitizensFidelity Bank & Trust Company, Appellees.
No. 13454.
United States Court of Appeals Sixth Circuit.
Oct. 10, 1958.

Hardy & Logan, William B. Cohen, Louisville, Ky., for appellants.
William A. Miller, Thomas W. Bullitt, J. Leonard Walker, Louisville, Ky., Charles K. Rice, Lee A. Jackson, A. F. Prescott, Robert Coe and Helen A. Buckley, Washington, D.C., for appellees.
Before ALLEN, Chief Judge, MARTIN, Circuit Judge, and THORNTON, District Judge.
PER CURIAM.


1
This cause has been heard and considered upon the oral arguments and briefs of attorneys for the parties and upon the record in the case.


2
And it appearing that the findings of fact of District Judge Brooks are supported by substantial evidence and are not clearly erroneous, and that his conclusions of law rest upon a sound basis;


3
The judgment of the District Court is affirmed, and it is so ordered.